SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1159
CAF 11-01576
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF JAKOB B.-K. AND NIKOLY B.-K.
---------------------------------------------
CAYUGA COUNTY DEPARTMENT OF SOCIAL SERVICES,                    ORDER
PETITIONER-RESPONDENT;

STEPHEN K., RESPONDENT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR RESPONDENT-APPELLANT.

FREDERICK R. WESTPHAL, COUNTY ATTORNEY, AUBURN (CHRISTOPHER M. PALERMO
OF COUNSEL), FOR PETITIONER-RESPONDENT.

SUSAN B. MARRIS, ATTORNEY FOR THE CHILDREN, MANLIUS, FOR JAKOB B.-K.
AND NIKOLY B.-K.


     Appeal from an order of the Family Court, Cayuga County (Thomas
G. Leone, J.), entered July 11, 2011 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court